UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6819


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MUJADDID RAHIM MUHAMMAD, a/k/a Stacey Lamar Marsh,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:91-cr-00114-2)


Submitted:   July 19, 2012                 Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mujaddid Rahim Muhammad, Appellant Pro Se.       John J. Frail,
Steven Loew, Assistant United States Attorneys, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mujaddid Rahim Muhammad appeals the district court’s

order denying his motion under Fed. R. Crim. P. 36 to correct a

clerical error in the judgment of conviction.        We have reviewed

the record and find no reversible error.      Accordingly, we affirm

for the reasons stated by the district court.        United States v.

Muhammad, No. 3:91-cr-00114-2 (S.D.W. Va. Apr. 18, 2012).            We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    2